      Case 20-02010           Doc 42         Filed 01/07/21 Entered 01/07/21 14:31:07        Desc Main
                                               Document     Page 1 of 6
                              UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

  IN RE:                                                      Case No.: 20-02010
                                                              Chapter: 13
            Tina Guider                                       Hearing Date: 1/15/2021
              aka Tina Houston-Guider
                                                     Debtor   Judge LaShonda A. Hunt

                                                NOTICE OF MOTION

TO:    Glenn B Stearns, Chapter 13 Trustee, 801 Warrenville Road Suite 650, Lisle, IL 60532 by electronic
       notice through ECF
       Tina Guider, Debtor, 16773 Hazelwood Drive, Plainfield, IL 60586
       David M Siegel, Attorney for Debtor, 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
       through ECF
       Office of U.S. Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604 by electronic notice through
       ECF

           PLEASE TAKE NOTICE that on 1/15/2021, at 10:15 AM, I will appear telephonically before the
  Honorable Judge LaShonda A. Hunt, or any judge sitting her place, and present the motion of Codilis &
  Associates, P.C. for The Bank of New York Mellon, F/K/A The Bank of New York as trustee for
  registered Holders of CWABS, Inc., Asset-Backed Certificates, Series 2004-5, a copy of which is
  attached.

         This motion will be presented and heard telephonically using AT&T Teleconference. No
  personal appearance in court is necessary or permitted. To appear and be heard telephonically on
  the motion, you must call in to the hearing using the following information - Toll Free Number: 1-
  888-557-8511; Access Code: 7490911.

          If you object to this motion and want it called on the presentment date above, you must file a
  Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
  timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely filed,
  the court may grant the motion in advance without a hearing.

                                                 PROOF OF SERVICE

           The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
  the attached Motion upon the parties listed above, as to the Trustee and Debtor's attorney via electronic
  notice on January 7, 2021 and as to the debtor by causing same to be mailed in a properly addressed
  envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour of 5:00 PM
  on January 7, 2021.
                                                                     /s/ Terri M. Long
                                                                       Attorney for Movant
  Berton J. Maley ARDC#6209399
  Rachael A. Stokas ARDC#6276349
  Peter C. Bastianen ARDC#6244346
  Joel P. Fonferko ARDC#6276490
  Brenda Ann Likavec ARDC#6330036
  Terri M. Long ARDC#6196966
  Codilis & Associates, P.C.
  15W030 North Frontage Road, Suite 100
  Burr Ridge, IL 60527
  (630) 794-5300
  File No. 14-20-00946
  NOTE: This law firm is a debt collector.
  Case 20-02010             Doc 42         Filed 01/07/21 Entered 01/07/21 14:31:07      Desc Main
                                             Document     Page 2 of 6



                                           CERTIFICATE OF SERVICE


       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the parties listed below, as to the Trustee and Debtor's
attorney via electronic notice on January 7, 2021 and as to the debtor by causing same to be
mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe Street,
Willowbrook, IL 60527 before the hour of 5:00 PM on January 7, 2021.

  Glenn B Stearns, Chapter 13 Trustee, 801 Warrenville Road Suite 650, Lisle, IL 60532 by electronic notice
  through ECF
  Tina Guider, Debtor, 16773 Hazelwood Drive, Plainfield, IL 60586
  David M Siegel, Attorney for Debtor, 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
  through ECF
  Office of U.S. Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604 by electronic notice through
  ECF



                                                                 /s/ Terri M. Long
                                                                   Attorney for Movant

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Terri M. Long ARDC#6196966
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
File No. 14-20-00946

NOTE: This law firm is a debt collector.
  Case 20-02010       Doc 42     Filed 01/07/21 Entered 01/07/21 14:31:07           Desc Main
                                   Document     Page 3 of 6

                    UNITED STATES BANKRUPTCY COURT
              NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
IN RE:
                                                    Case No.: 20-02010
        Tina Guider                                 Chapter: 13
                                                    Hearing Date: 1/15/2021

                                          Debtor    Judge LaShonda A. Hunt


MOTION FOR RELIEF FROM THE AUTOMATIC STAY OR IN THE ALTERNATIVE
     TO DISMISS THE CASE FOR FAILURE TO MAKE PLAN PAYMENTS



       NOW COMES The Bank of New York Mellon, F/K/A The Bank of New York as trustee
for registered Holders of CWABS, Inc., Asset-Backed Certificates, Series 2004-5, (hereinafter
"Movant"), by and through its attorneys, Codilis & Associates, P.C., and moves this Honorable
Court pursuant to 11 U.S.C. §362(d) for an Order granting Movant relief from the automatic stay
or alternatively, for entry of an order dismissing the case pursuant to 11 U.S.C. §1307, and in
support thereof states as follows:


       1.      This Court has jurisdiction pursuant to 28 U.S.C. §1334 and Internal Operating
Procedure 15(a) of the United States District Court for the Northern District of Illinois, Eastern
Division;


       2.      The Debtor is indebted to Movant for which the Movant claims a valid security
interest in the property commonly known as 16773 Hazelwood Dr, Plainfield, IL 60544;


       3.      Enforcement of this security interest has been stayed automatically by operation
of 11 U.S.C. §362 of the Bankruptcy Code upon Debtor filing of this petition on 01/23/2020;


       4.      The Chapter 13 plan herein provides for the cure of the default of said mortgage
and maintenance of current payments during the pendency of the proceeding;


       5.      Pursuant to the plan, Debtor is to disburse the current monthly mortgage
payments directly to Movant beginning with the first payment due after the filing of the Chapter
13 Bankruptcy (subject to periodic adjustment due to change in escrow);
  Case 20-02010        Doc 42   Filed 01/07/21 Entered 01/07/21 14:31:07            Desc Main
                                  Document     Page 4 of 6



       6.      Movant is entitled to relief from the automatic stay under 11 U.S.C. Section
362(d) for the following reasons:


                  a)    As of 12/22/2020, the Debtor is past due for the 10/01/2020 payment,
                        and all amounts coming due since that date. Any payments received
                        after this date may not be reflected in this default;


                  b)    As of 12/22/2020, the total post-petition default through and including
                        12/01/2020, is $5,024.44, which includes a suspense credit of $31.68.
                        Any payments received after this date may not be reflected in this
                        default. This amount includes post-petition attorney fees in the amount
                        of $2,188.00;


                  c)    On 01/01/2021, the default increased, and will continue to increase as
                        additional amounts become due;


       7.      Said failure to make post-petition mortgage payments is sufficient grounds for
relief from the automatic stay for cause pursuant to 11 U.S.C. Section 362(d)(1);


        8.     That sufficient grounds exist to dismiss this proceeding under 11 U.S.C. §1307 as:


                  a)    Debtor’s failure to timely pay post-petition mortgage payments as
                        required under the plan and 11 U.S.C. §1322(b)(2) and (b)(5) constitutes
                        an unreasonable delay that is prejudicial to moving creditor and the case
                        should be dismissed under §1307(c)(1);


                  b)    Debtor’s failure to timely pay post-petition mortgage payments as
                        required under the plan and 11 U.S.C. §1322(b)(2) and (b)(5) constitutes
                        “cause” and the case should be dismissed under the general provisions of
                        11 U.S.C. §1307;
  Case 20-02010          Doc 42     Filed 01/07/21 Entered 01/07/21 14:31:07          Desc Main
                                      Document     Page 5 of 6



                    c)    The default in post-petition mortgage payments constitutes a material
                          default under paragraph C of the Chapter 13 plan and case should be
                          dismissed under §1307(c)(6);


       9.      This Court has authority to order that Rule 4001(a)(3) is not applicable to the
order entered in granting this motion, and Movant requests this Court so order;


       10.      Movant has incurred attorney fees and/or costs in connection with this
bankruptcy proceeding:
                   $300.00        for Plan Review
                   $650.00        for Proof of Claim
                   $1,050.00 for Preparation of Notice and Motion for Relief from the
                   Automatic Stay, and prosecution of same
                   $188.00        for Court filing fee


       11.     Carrington Mortgage Services, LLC services the loan on the Property referenced
in this Motion. In the event the automatic stay in this case is modified, this case dismisses, and/or
the Debtor obtains a discharge and a foreclosure action is commenced on the mortgaged
property, the foreclosure will be conducted in the name of Movant. Movant, directly or through
an agent, has possession of the promissory note. Movant will enforce the promissory note as
transferee in possession. Movant is the original mortgagee or beneficiary or the assignee of the
Mortgage.
  Case 20-02010             Doc 42         Filed 01/07/21 Entered 01/07/21 14:31:07        Desc Main
                                             Document     Page 6 of 6



         WHEREFORE, The Bank of New York Mellon, F/K/A The Bank of New York as
trustee for registered Holders of CWABS, Inc., Asset-Backed Certificates, Series 2004-5 prays
this Court enter an Order pursuant to 11 U.S.C. Section 362(d) modifying the automatic stay as
to Movant, or alternatively, for an entry of an order dismissing the case pursuant to 11 U.S.C.
§1307, allowing the fees and costs described herein to be added to the indebtedness pursuant to
the terms of the note and mortgage, and for such other and further relief as this Court may deem
just and proper.
         Dated this January 7, 2021.
                                                              Respectfully Submitted,

                                                              Codilis & Associates, P.C.


                                                              By: /s/ Terri M. Long

                                                              Berton J. Maley ARDC#6209399
                                                              Rachael A. Stokas ARDC#6276349
                                                              Peter C. Bastianen ARDC#6244346
                                                              Joel P. Fonferko ARDC#6276490
                                                              Brenda Ann Likavec ARDC#6330036
                                                              Terri M. Long ARDC#6196966
                                                              Codilis & Associates, P.C.
                                                              15W030 North Frontage Road, Suite 100
                                                              Burr Ridge, IL 60527
                                                              (630) 794-5300
                                                              File No. 14-20-00946

NOTE: This law firm is a debt collector.
